Citation Nr: 0940844	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from July 4, 2004 to July 6, 2004, at Seton 
Medical Center.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center in San Francisco, 
California.

The Veteran's November 2006 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that the Veteran desired a 
hearing before the Board in order to present testimony on the 
issue on appeal.  However, the Veteran failed to appear for 
his scheduled hearing in May 2009, and no request to 
reschedule that hearing has been received.  38 C.F.R. § 
20.704(d).  Accordingly, adjudication of the Veteran's appeal 
will proceed at this time.


FINDINGS OF FACT

1.  The record reflects that at the time of the medical 
services rendered in question, service connection was not in 
effect for any disability.

2.  The record does not reflect that the Veteran was forced 
to seek private care because treatment at a VA or other 
Federal facility was or would have been refused.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services from July 4, 2004 to July 6, 
2004, are not met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 17.120, 17.123 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e., the laws 
changed by VCAA).  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications statements required by Part 19 of Chapter 38.  
38 C.F.R. § 17.132.

In this case, the VA Medical Center (MC) explained to the 
Veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  The Veteran was also advised of the 
information necessary to substantiate his claim as well as 
notifying him of all relevant procedural and appellate 
rights.  There is no indication that any additional notice or 
development would aid the Veteran in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2007).  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the Veteran 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.

The facts of this case are not in dispute.  On July 4, 2004, 
the Veteran experienced a full generalized seizure while 
working, and became unresponsive.  Upon arrival at the Seton 
Medical Center emergency department, it was determined that 
the Veteran had not had any alcohol for the previous 5 days 
after a history of having a pint per day for many years.  The 
admitting diagnosis was alcohol withdrawal and delirium 
tremens.  Examination showed signs of sympathetic over-
activation and increased neuro-excitory response.  Laboratory 
testing showed thrombocytopenia and mild hypokalemia 
consistent with longstanding alcohol abuse.  He was treated 
with IV fluids, clonodine for hypertension and the 
sympathetic excitatory symptoms of withdrawal, and clear 
liquids with angiolytics; his symptoms resolved.  He was 
discharged on July 6, 2004 with prescriptions for anti-
anxiety medication and clonodine.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with Seton Medical Center, or those 
entities providing treatment en route to or at that facility 
for the Veteran's medical treatment.  Moreover, a claim for 
payment or reimbursement of services not previously 
authorized may be filed by the Veteran who received the 
services (or his/her guardian) or by the hospital, clinic, or 
community resource which provided the services, or by a 
person other than the Veteran who paid for the services.  38 
C.F.R. § 17.123 (2009).  In this case, the claim for payment 
or reimbursement is brought by Seton Medical Center.

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use him beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, an internal VA record printout dated 
in June 2006 shows that the Veteran does not have any 
service-connected disorders.  There is also no other evidence 
that the Veteran was rated as permanently and totally 
disabled due to service-connected disorders, or was 
participating in a rehabilitation program at the time of his 
care in July 2004.  Accordingly, criterion (a) is not 
satisfied, and there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 
17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use him 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).

See 38 C.F.R. § 17.1002.  
  
After a thorough review of the record, the evidence indicates 
that 38 U.S.C.A. § 1725 has not been met in this case.  While 
the Board acknowledges that the Veteran's initial treatment 
at Seton Medical Center occurred during an emergency, and 
that the record reflects that Seton Medical Center was 
reimbursed for the Veteran's initial emergency room 
evaluation, the Board points out that the Veteran and Seton 
Medical Center have not demonstrated that the local VA 
Medical Center in San Francisco, California was not feasibly 
available to provide the follow-up treatment in question.  
The Veteran and Seton Medical Center have not demonstrated 
that the Veteran's condition was unstable or otherwise of 
such a nature that the Veteran could not have been safely 
discharged or transferred to a VA facility.  Although Seton 
Medical Center has contended that the Veteran was refused 
transfer to the VAMC, there is no documentation of this in 
the claims folder.  Thus, as 38 C.F.R. § 1725(c) and (d) are 
not met, and the law requires that all of the nine conditions 
of that regulation be satisfied in order for payment or 
reimbursement of unauthorized medical expenses to be made, 
such payment is not warranted in this case.  

As the preponderance of the evidence is against the Veteran's 
claim in this case, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses from 
July 4, 2004, to July 6, 2004, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


